 

Case 20- Page 1 of 4

 

Th

{ED

CLERA
S BANKRUPICY COUK.
( SEAN oF DELAWARE

 

Re: Letter to

Cou RT,

 

Hello OnA good. ely, 2 XV $2 this

“inkeeuption _.

| Oy ne a
\444-48 “Twas pace of PACK AIL TAS 4 CobSeout,
i le cated lA Saw Jose, Crlifevaca.

| | _ Tle ExXPevi ence Lo eadeved 45

p chld— as. the lavas [BoySeeuts of Aree
_members— Avid  vicley they Contwl ~~» lave ever

| banded Ww. ast aa became. Angry y sullen _ witha vaww -:

 

[mae VS de re la Age, TL becAme. 9 py delvet
| ef the que $4 Stem —— As belie - vesul tee

va violAhas othe Aw, _
| Were oe paar bused —by 13.5-A.
Lam Ws, rf livres members — TC \anew poo a _facer
ney bR— would of progressed iA f “nol” rshlow
pa but \astend -.. TL wts 2x plosve | Ashamed AnA

 

 
 

oo

TY, piorl — —ve A\vsers to witgrle

 

| Case 20-10343-LSS Doc5273_ Filed 06/08/21 Page 2of4

:
fear fl — wrthia “ sovl avd _apret.

ee The nani “gaia” 7 From abe . a
eaten — Leeuduries FS ra. by. AVA Law Yorn

is to MA W.S A. tet For _theiv,

 

| eypablltvy pwd i rd eyes

Vv othevs 15 mw tw he Atened »

The fanail rte Bas 1210 bee

Uys. “fe WARE. this ov paren cA ene . he — Bie
aL he, thus vs UPA shevaanls Ae lives ghey destrsyed
fb tet WoT, Ste pp! ve the phen dhe 13 SAw~ weve

rally Feral allot —

iL fo Ph i ee on vvle. dollen — 1s. A ee

‘ Frag in he Race | ae othe 7 bung Jichws OF BoA's J oo
ible pattfen or Agise. erdevedt — Ing children)
‘Adil — appaligg pnd

hie wmemat be shy

oo ahepe exsr nV | “a Wed. wean to tw bre gehe —

 

Whe fre. now  dhmnged

 

 

 

| cloew— AAT? Pp sehe ABAD rence ag. all _
Abe te, world _ _ preter. sa ps Vhonetayeg

I Mialue Va Capi, at souch tad AS. what oo
[WAS ute grand up Awd panies — Red he Awiee a

 

| Age. oi Raspons bi lity Aud. those. whe Ve hase a
[\asleep" spo thle | Pana Te viel they have tPictee
Case 20-10343-LSS Doc5273_ Filed 06/08/21 Page 3of4

| or. they pespous bi Wy Lo “the wepelek pave
thee behave oo
| Crs. ly 8S4-— Coulel cK Shp td
ths ABS ~ AW Presevveel Hal sawyer the
Vale quaty ON A oAte pear erginzttan whee
| mw 1s sullicd with shame <= Beeese of wher
i esa AM lewed. fo teas pive —— Advice w ch Uvev

| The Cuvvent Cu Way erseeths wa NY eg hy Ke
Cu wpertad th f, neater hd balding —BSA— cvatels ..
1s alot m Bem or # Rate ~ all over
AON N— RtA— wid vate eyt Namerup rey
Richer — ard the veins —— Proves" iv
velitias to wher is farsi wher ib comes
te Finenetlly enc Pylag fp wi 9 with 4
\ Maney settlemet | Oo oe
TP va pbre the court ~ te) |
(Shop the BSA Awd Dasweavae compuys From hs
settlement hat Ts Gerved Sowards phen _ Bottw
cellar — weyses Se thar Mwhhat Ls FA Rn
AY Abvsed vicehm oF 139A.

 

 

eu Tt Yor Poe gone Tone
 &

tN & TuIT week

 
 

B.s.&- would PAY fr Fiaancal

Pennlty ~TY theyichms —

cr THeeaph —Tp etelt
BSA ABIL SeeViveye

—Awd~ tcl tonally nll cos
 

 

Case 20-10343-LSS Doc5273 Filed 06/08/21 Page4of4

 

Scr, SENT eae be

Soe ae
SNE So, Ee

a;

See
ie)
4a

Justice Lauri Selber Silverstein
BSA Bankruptcy Case
824 Market Street

6th Floor . Cre @)
Wilmington, DE 19801 “Can «ct

) ee
ee

~~

é ef

     
